Case 3:17-cv-00601-MHL Document 124-5 Filed 06/06/19 Page 1 of 3 PageID# 2194




                                               EXHIBIT FOUR




                                            KENNEDY STATEMENT




     INTERNET URL: https://www.youtube.com/watch?v=Woyd4oHCTSg&t=169s




                                            ason goodman




   My Response to What's Wrong with Jason
   Goodman of Crowdsource the Truth
               Kennedy

                             1.4K
                                                                  177 views

      Add tc         Shars   ••• rvlO!'c'                         it 3C fI 7




                                                    18
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-5 Filed 06/06/19 Page 2 of 3 PageID# 2195




 Published on May 30, 2019
 My response to Jason Goodman of Crowdsource the Truth using me as leverage against Quinn
 Michaels in a live chat.




 02:19          What's wrong with Jason Goodman. Is that he. When Quinn Michaels asked him
                to stop infighting and trashing other YouTubers ~ Dave Acton in particular- and
                focus on the research and the story he brought to the table, Jason said he would
                not do that and ended a Patreon stream.




 04:44          What's wrong with Jason Goodman is that he became fixated on fighting with
                other YouTubers and using Quinn Michaels research and material to back it up to
                the point ofstretching the logic. And,steering conversations continuously and
                most notably to talk about Dave Acton.



 07:26          What's wrong with Jason Goodman,is also there is evidence that suggesting he is
                using BOTS or multiple accounts to swarm during Live chat.




                                               19
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-5 Filed 06/06/19 Page 3 of 3 PageID# 2196




                                                               EXHIBIT FOUR CON'T




                                DISPLAY OF MESSAGES FROM JASON GOODMAN




                 Kennedy
                 Patron moo*




                                All    I Inrp.icl




                                                                   Crowdsource The Truth




                                                                   Crovygsoutce The Trmn
                 Crowdsource The Tlruth

                 you cent i Ke me anymore eitnef                   you don't like ine anymore eittter?



                 Crowdsource The Truth

                 00 you rvavea ni res Die o(yourself i can..




  My Response to What's Wrong with Jason
  Goodman of Crowdsource the Truth
               Kennedy

                                      1.4K
                                                                                                         177 views

  ^ .-^dd tc     ^ Share                                                                                 1^




                                                                             20
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
